DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan on 04/05/2018 (JP2018-073209).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“object behavior detection unit” in claim 1 – support can be found on [0038]
“prediction calculation unit” in claims 1, 3, 4, 6, 7, 8, and 11-18 – support can be found on [0040-0042]
“deviation determination unit” in claims 1-3 – support can be found on [0047-0048]
“occurrence reason estimation unit” in claims 1, 5, 9, and 10 – support can be found on [0052]
“update necessity determination unit” in claims  1-3, 5, 9, and 10 – support can be found on [0065-0066]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101. 

Regarding claim 1, 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. 
The claim recites a process including at least one step, which are statutory categories of invention (Step 1: YES).
Step 2A Prong One: The claim recites the limitation of detecting and predicting the behavior and deviance in behavior of a moving object. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a behavior prediction device. That is, other than reciting “a behavior device” nothing in the claim elements precludes the step from practically being performed in the mind. The mere nominal recitation 
Step 2A Prong Two: No. The claim recites additional elements of receiving a plurality of measured values from a plurality of sensors located on the vehicle, receiving the data regarding the driving environment from an external source, and predicting behaviors of the moving object.  The receiving steps from the sensors and from the external source is recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “behavior prediction device” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The behavior prediction device is recited at a high level of generality and is merely automates the evaluating step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   
	Step 2B: Inventive Concept: No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving steps and the displaying step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications 

Claims 2-18 are dependent upon claim1, and recites the prediction device. The claims do not contain additional limitations that are eligible. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claim(s) 1, 4, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Zhu et al. (U.S Patent No. 9381916; hereinafter "Zhu"). 

Regarding claim 1, Zhu teaches a behavior prediction device comprising:
a moving object behavior detection unit configured to detect moving object behavior including at least a position, an advancing direction, and a speed of a moving object around a host vehicle (Zhu [col. 7 lines 31-36] the system predicts another vehicle’s future movement based on the direction, acceleration, and velocity of the vehicle; [col. 7 lines 9-20] the sensors are used to identify the moving object’s speed and position);
a behavior prediction model database that stores a behavior prediction model for predicting the moving object behavior (Zhu [col. 7 lines 36-39] the system can predict a detected vehicle’s future movements);
a behavior prediction calculation unit configured to calculate a behavior prediction of the moving object using the behavior prediction model based on a detection result of the moving object behavior (Zhu [col. 7 lines 44-53, lines 62-67 – col. 8 lines 1-2] the detected results, such as the speed or direction of the object, can be used to predict the object’s future behavior);
a prediction deviation determination unit configured to determine whether a prediction deviation occurs based on the behavior prediction and the detection result of the moving object behavior corresponding to the behavior prediction (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] if the device detects that the vehicle position has changed due to an unexpected turn, the prediction deviation is taking place and would be determined based on the detection results of the moving object. The deviation is determined and a new or altered strategy will take place);

an update necessity determination unit configured to determine a necessity of an update of the behavior prediction model database based on the deviation occurrence reason when the determination is made by the prediction deviation determination unit that the prediction deviation occurs (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] when a deviation takes place, such as unexpected turns or switching of lanes, the vehicle will update the behavior prediction database based on what is newly learned. Based on this newly learned predicted behavior, the computer can implement a new or altered control strategy for this predicted deviation).

Regarding claim 4, Zhu teaches the behavior prediction device according to claim 1, further 56comprising: a map database that stores map information including position information for each lane (Zhu [col. 8 lines 7-12] the position and the type of the lane can be determined; [col. 8 lines 41-45] the data in which the computer obtains may include a detailed map information; [col. 8 lines 52-58 the sensors may determine the GPS position of another car and compare the GPS position data with previously stored lane specific map data to predict the vehicle’s behavior); and 
a vehicle position recognition unit configured to recognize a 5position of the host vehicle on a map, wherein the behavior prediction model database stores the behavior prediction model in association with the position on the map in the map information (Zhu [col. 4 lines 15-27] the host vehicle has a component with GPS, and the exact position of the vehicle can be known), and 


Regarding claim 6, Zhu teaches the behavior prediction device according to claims 1, further comprising: a type recognition unit configured to recognize a type of the 5moving object, wherein the behavior prediction model database stores the behavior prediction model in association with the type of the moving object (Zhu [col. 7 lines 44-53] the system can determine the type of the object, and also consider various characteristics of the detected objects when predicting the behaviors), and 
wherein the behavior prediction calculation unit calculates the 10behavior prediction of the moving object based on the detection result of the moving object behavior, the behavior prediction model, and the type of the moving object (Zhu [col. 7 lines 62-67 – col. 8 lines 1-2] the type and characteristics of the detected object are considered in order to predict how the detected object will behave. For example, if the bicycle is headed towards a steep hill, the computer will predict that the bicycle will soon slow down).

Claim 13 is rejected under the same rationale as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 5, 7-12, 14-18   are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Montemerlo et al. (U.S Patent No. 8,718,861; hereinafter “Montemerlo”

Regarding claim 2, Zhu teaches the behavior prediction device according to claim 1, 55wherein when the determination is made by the prediction deviation determination unit that the prediction deviation occurs (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] if the device detects that the vehicle is 
Yet, Zhu does not teach the update necessity determination unit calculates an update necessity degree of the behavior prediction model database based on the deviation 5occurrence reason and determines that the update of the behavior prediction model database is necessary when the update necessity degree is equal to or larger than an update threshold value. 
However, in the same field of endeavor, Montemerlo does teach the update necessity determination unit calculates an update necessity degree of the behavior prediction model database based on the deviation 5occurrence reason and determines that the update of the behavior prediction model database is necessary when the update necessity degree is equal to or larger than an update threshold value (Montemerlo [col. 15 lines 28-37], [col. 18 lines 55-67 – col. 19 lines 1-2] the computer compares the current data and the threshold deviation value, and generates a signal if the deviation value exceeds the threshold deviation value. The computer may take action by controlling the vehicle, and can also log the sensor data and mismatch information, which means the database is updated upon the each occurrence of deviation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s behavior prediction device that determines deviation in predictions by updating the database when the deviation is larger than then threshold value, as taught by Montemerlo, for the purpose of evaluating and potentially responding to the environment for maximized safety (Montemerlo [col. 11 lines 47-54]). 

	Regarding claim 3, Zhu teaches the behavior prediction device according to claim 2, 10wherein the behavior prediction calculation unit calculates at least a short-term behavior prediction which is the behavior prediction of the moving object at a short-term prediction time point set in advance and a 
	Yet, Zhu does not teach wherein when determination is made by the prediction deviation determination unit that the prediction deviation of the short-term behavior prediction occurs in the calculation of the update necessity degree based on the same deviation occurrence reason, the 20update necessity determination unit calculates the update necessity degree as a large value compared with when determination is made that the prediction deviation of the short-term behavior prediction does not occur and only the prediction deviation of the long-term behavior prediction occurs.
	However, in the same field of endeavor, Montemerlo does teach wherein when determination is made by the prediction deviation determination unit that the prediction deviation of the short-term behavior prediction occurs in the calculation of the update necessity degree based on the same deviation occurrence reason, the 20update necessity determination unit calculates the update necessity degree as a large value compared with when determination is made that the prediction deviation of the short-term behavior prediction does not occur and only the prediction deviation of the long-term behavior prediction occurs (Montemerlo [col. 15 lines 28-37], [col. 18 lines 55-67 – col. 19 lines 1-2] the vehicle continues to operate normally if the threshold is not exceeded. The vehicle generates a signal if the deviation value exceeds the threshold deviation value, and the database is updated upon the each occurrence of deviation; [col. 11 lines 63-67 – col. 12 lines 1-3] the data gathered to compare the threshold and sense the environment is provided by sensors and processed by the computer in real-time. The real time data being collected is the short term, but the updated output that calculates and reflect the environment being sensed is over a range of time, which is long term).


	Regarding claim 5, Zhu teaches the behavior prediction device according to claim 1, further 56comprising: a map database that stores map information including position information for each lane; and a vehicle position recognition unit configured to recognize a 5position of the host vehicle on a map, wherein the behavior prediction model database stores the behavior prediction model in association with the position on the map in the map information (Zhu [col. 15 lines 27-58] based on the detected information, the vehicle may detect objects in no entry region, such as a sidewalk, guardrail, or construction sites. The vehicle is able to receive information regarding the driving environment, identify that abnormality has occurred, and ways to maneuver around the no entry region by taking a different path, or also control the vehicle, for example, by slowing down). 
	Yet, Zhu does not teach wherein the behavior prediction calculation unit calculates the 10behavior prediction of the moving object based on the detection result of the moving object behavior, the behavior prediction model, the map information, and the position of the host vehicle on the map.
	However, in the same field of endeavor, Montemerlo does teach wherein the behavior prediction calculation unit calculates the 10behavior prediction of the moving object based on the detection result of the moving object behavior, the behavior prediction model, the map information, and the position of the host vehicle on the map (Montemerlo [col. 15 lines 47-56] in a situation where the threshold is exceeded and an abnormality is detected, rather than sending out a signal to update the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s behavior prediction device that detects abnormality by not updating unnecessary information, as taught by Montemerlo, for the purpose of continuing to avoid the problem without having to disengage current operation of the vehicle, such as autonomous mode, since the database remains the same (Montemerlo [col. 15 lines 52-56]). 

	Claims 7 and 8 are rejected under the same rationale as claim 4. 
Claims 9 and 10 are rejected under the same rationale as claim 5. 
Claims 11, 12, 14-18 are rejected under the same rationale as claim 6. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Micks et al. (U.S. Patent No. 10423847) teaches a system, method, and device for predicting driver intent and future movements of a human driven vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        




/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665